                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Steven A. Udesky OD and Associates P.C.
                                             Plaintiff,
v.                                                        Case No.: 1:20−cv−04994
                                                          Honorable Franklin U.
                                                          Valderrama
Erie Insurance Property & Casualty
Company
                                             Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, February 18, 2021:


       MINUTE entry before the Honorable Jeffrey Cole: At the Court's instance, the
telephone status conference set for 2/22/21 is RESCHEDULED to 2/23/21 at 9:00am.
Counsel should call (888) 684−8852, access code 5618926.#. Members of the public and
media will be able to call in to listen to this hearing. Persons granted remote access to
proceedings are reminded of the general prohibition against photographing, recording, and
rebroadcasting of court proceedings. Violation of these prohibitions may result in
sanctions, including removal of court issued media credentials, restricted entry to future
hearings, denial of entry to future hearings, or any other sanctions deemed necessary by
the Court. Mailed notice (yt)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
